* Motion for rehearing denied, without costs, on January 21, 1944.
Action commenced August 25, 1941, by plaintiff-appellant against Wilmer Schlafer and Dorothy Schlafer, his wife, defendants-respondents, for the foreclosure of a mechanic's lien based on charges made by plaintiff for work, labor, and materials furnished as extras in connection with the construction of a residence for defendants in the city of New London, Waupaca county.  The defendants' counterclaim is based *Page 184 
upon alleged acts of omission in performance of the original contract, and alleged defective workmanship in both the original contract and in connection with various items of extras.  The original contract price was $5,643.  The plaintiff's claim for extras was $1,354.69.  Defendants' counterclaim for damages was $1,728.19.
On May 11, 1942, the court below entered an order of reference and appointed Lloyd Smith, Esq., as referee to take the testimony in said action and to hear, try, and determine same, both as to law and facts.  After testimony was taken and closed, Mr. Smith died without rendering a decision. Thereafter, the court appointed W. E. Atwell as referee to try the issues of law and fact.  The parties stipulated that Mr. Atwell should decide the case upon the record.  The referee made his report to the court, containing his findings of fact and conclusions of law, on January 30, 1943.  On plaintiff's claim for extras the referee found for plaintiff in the sum of $955.88; on defendants' counterclaim the referee found for defendants in the sum of $880.65; and as conclusions of law found:  (1) That plaintiff was entitled to the sum of $955.88 on his cause of action; (2) that defendants were entitled to an offset by reason of their counterclaim in the sum of $880.65; (3) that plaintiff was entitled to judgment foreclosing his lien, and the amount due plaintiff was the sum of $75.23.
Defendants moved for an order confirming the referee's report.  The plaintiff moved to modify the report by allowing certain items in the plaintiff's claim for extras which the referee had disallowed, and further to set aside the award of the referee on defendants' counterclaim; or in the alternative for an order vacating and setting aside the report of the referee and directing a new trial of the issues.  Plaintiff also filed certain exceptions to the findings of the referee.  On March 15, 1943, the court filed its decision confirming the referee's report in all respects.  From a judgment accordingly entered on April 21, 1943, plaintiff appeals. *Page 185 
The parties entered into a written contract whereby the plaintiff agreed to furnish all the labor and material necessary for the erection of a house for defendants in the city of New London, in conformity with plans and specifications prepared by defendants' architect, L. W. McCreedy, for an agreed consideration of $5,643; which amount defendants have paid.  A disagreement has arisen between the parties relative to certain omissions which defendants claim were covered in the original contract price, and certain extras claimed by plaintiff and furnished by him in excess of the calls of his contract.  The plaintiff's case is based solely upon his claims for extras furnished in the construction of defendants' residence.  Defendants' counterclaim, as stated above, is based upon alleged omissions of certain items which the contract covered, and damages resulting by reason of alleged defective workmanship.
The referee's findings as to items allowed and disallowed in the plaintiff's claim, for extras are amply sustained by the evidence.  Defendants' architect, Mr. McCreedy, on cross-examination, was asked:
"Q. In fact everything in that house met with your complete approval?  A. Approximately so."
The defendant Wilmer Schlafer testified as follows in answer to questions by his own counsel:
"Q. Showing you defendants' Exhibit 3, Mr. Schlafer, are those a complete list of the items that you are willing to allow and pay for the respective amounts set after each item?A. Yes, sir.
"Q. That represents a total of $780.52?  A. Yes, sir."
The items on Exhibit 3, referred to in the above questions and answers, are all taken from the list of items claimed by *Page 186 
plaintiff as extras and are all included in the allowance of $955.88 made by the referee in his findings on the plaintiff's claim.  Thus there is a difference of only $175.36 between the total amount allowed plaintiff under the referee's findings and the amount which defendants admit owing and are willing to pay.
However, the referee's allowance of $880.65 on defendants' counterclaim cannot stand because it is made on a wrong rule of damages.  The correct rule, which should have been applied, was the worth of defendants' house in its present condition as compared to worth if properly built.  We so held in the recent case of Venzke v. Magdanz, 243 Wis. 155, 160,9 N.W.2d 604.  The application of the wrong rule of damages necessitates a retrial of the action of the issues raised in the counterclaim.  We see no occasion for a retrial of the issues on the plaintiff's cause of action.
It will serve no useful purpose to detail the items covered by the referee's allowance on the plaintiff's cause of action. A careful study of the testimony as to the items allowed or disallowed leads us to conclude that the finding of $955.88 is in accord with the great weight and clear preponderance of the evidence.  Since the court entered judgment in form for the difference between the amount found by the referee in favor of the plaintiff and the amount found in favor of the defendants on their counterclaim, namely, for the sum of $75.23 damages, plus $54.15 disbursements and $75 attorney fees, the judgment must be vacated and set aside.  Entry of judgment on the plaintiff's cause of action will be deferred until a determination of the amount due defendants on their counterclaim.
By the Court. — Judgment reversed.  Cause remanded with directions to vacate and set aside the judgment; and to enter an order for a new trial on defendants' counterclaim. *Page 186a